Miles, J.,
dissenting. For several reasons I cannot agree with my Associates in the disposition made of proponents ’ tenth exception. • i
(1) The record shows no objection or exception to the question to Judge Martin which was answered, nor to the answer given to that question, and for verification of this statement, I quote below all that appears in the record before us upon that exception, which is as follows: “Q. Now, was there any objection by Mr. Clogston (the testator) or his counsel to the appointment of a guardian? (Objected to.) Laird: We claim that Mr. Theriault has testified that he made this will and this deed, which was four or five weeks before the guardian was appointed, and that Mr. Clogston was in sound mind and able to do business. Now later he appears in probate court with counsel and no objection is made to the appointment of a guardian. We claim that, to a certain extent, weakens Mr. Theriault’s testimony that he was of sound mind four weeks previous to that time. Shurtleff: We claim this for it: This was a declaration, this was an act of Mr. Clogston’s, whether he objected or did not object to the appointment of a guardian, and comes in the same as all this evidence has of his acts, particularly this where *58he realized his condition. Laird: And we further claim that it confirms the testimony of Elwin Clogston that Mr. Clogston stated that he wanted a guardian appointed when they had the talk in the garden some two or three weeks before. I do not offer to show what they said. I offer to show that they did not say anything. (Objected to, there being nothing in that act that is inconsistent with full testamentary capacity of J. D. Clogston. Admitted subject to exception.) Q. Whether Mr. Clogston on that occasion made any objection to the appointment of a guardian, as you remember? A. He didn’t after the evidence was all in. There was, he made, he used some very loud talk during the — I can hardly say whether it was in the way of objection or what it was, but during the hearing he made some very loud talk, but I can’t say whether that — whether you would say that was objecting or not; but when the evidence was in he was very calm and made no objection.”
The record shows, as appears above, that the first question was objected to and the objection was overruled, but no answer was taken. The second question was asked and answer taken without objection to either and without exception to the answer. The majority base their holding upon the assumption that the second question was under objection and exception, upon the theory that the second question was a repetition of the first and brought with it the objection to the first and the ruling of the court upon that objection. To my mind this is not a correct conclusion. The two questions are very dissimilar. The first was offered to weaken the testimony of Theriault, who had testified that at the time the will was executed the testator was of sound and disposing mind, by showing that four or five weeks after the will was executed Theriault, appearing as attorney for the testator at the hearing for the appointment of a guardian, made no objection to such appointment; and, second, it was offered to corroborate the testimony of the contestant; and, third, it was offered as an act and declaration of the testator. It cannot be denied but that the offer made by Laird was applicable to the first question and not to the second; for, if proved, it had no tendency to show the testator’s state of mind, but simply to affect the weight to be given to Theriault’s testimony. The offer of Shurtleff was not applicable to the first question; for that called for the act and declaration of Theriault as well as that. of the testator. In these circumstances it is evident *59that counsel for the contestant, not feeling certain that the ruling of the court was sound, decided not to take the answer to the first question, but to change the question so as to avail themselves of the benefit of both offers, by dividing the question objected to into its component parts, and the second question was one of those parts. While we can all agree that the whole is equal to all its parts, I cannot agree that one of the parts is equal to the whole, and hence I maintain that the second question is not a repetition of the first; the second simply calling for an act or declaration of the testator alone. The second question eliminates that portion of the-first question to which Laird’s offer relates and upon which the ruling of the court, at least, was in' part made. This in itself, to my mind, is a sufficient answer to the claim of the majority that the second question was a repetition of the first.
(2) There was no error in the ruling of the court below upon the question under the offer made. It was legitimate to show Theriault’s act at the hearing before the probate court as affecting the weight to be given to his testimony on the trial in county court. His failure to object to the appointment of a guardian for the testator, for whom he was appearing as attorney, the testator then and there being charged with being “insane and mentally incapable of taking care of himself and property”, being unexplained, had a tendency to affect the weight of his testimony on the trial of this case in county court that the testator was of sound -and disposing mind at the time the will-was executed four or five weeks before; and, notwithstanding that the further offer to show a declaration of the testator, as bearing upon his then mental condition, was coupled with that offer, it did not render the court’s ruling erroneous; for, the offered evidence being admissible for one purpose, it was not error to receive it for that purpose. Comstock’s Admr. v. Jacobs, 89 Vt. 133, 94 Atl. 497; Jenness v. Simpson, 84 Vt. 127, 78 Atl. 886; Tenney v. Harvey, 63 Vt. 520, 22 Atl. 659. If there was no error in the ruling of the court upon the objection to the first question, there can be no error claimed under this objection; for there was no other ruling made to which this exception can attach. Looking at the objection made, it becomes clear to me that it was aimed at Laird’s offer to show an act of Theriault’s inconsistent with his testimony, or was aimed at Shurtleff’s offer to show, by the combined act of Theriault and *60the testator, mental incapacity of the testator. ■ However this may be, it is clear that the objection cannot apply to the second ■ question^ for that has no tendency to affect the weight of Theriault’s testimony, nor is it an attempt to prove the mental condition of the testator by the combined act of the testator and Theriault.
Assuming, however, for the purpose of considering the question, that the objection does apply to the second question and the declaration or act of the testator alone, the exception then is not well taken; for the acts and declarations of a testator made before and after the execution of a will, within a •reasonable time, are admissible. Redfield on the Law of Wills. (3d ed.) Vol. 1, page 507 et seq.; In re Buckman’s Will, 64 Vt. 313, 24 Atl. 252, 33 Am. St. Rep. 930; Crocker v. Chase, 57 Vt. 413; Robinson v. Hutchinson, 26 Vt. 38, 60 Am. Dec. 298. Whether the time intervening between/the execution of the will and the act was too remote or otherwise was a question within the discretion of the trial court, and not revisable by this Court, if the discretion was reasonably exercised. State v. Barr, 84 Vt. 38, 77 Atl. 914, 48 L. R. A. (N. S.) 302; In re Smith’s Will, 88 Vt. 259, 268, 92 Atl. 223; Green v. LaClair, 89 Vt. 346, 95 Atl. 499; Richardson v. Baker & Sons, 83 Vt. 204, 75 Atl. 151. The discretion was reasonably "exercised in this case; only four or five weeks having intervened between the execution of the. will and the offered act and declaration.
The apparent purpose of the second question was to get before the jury an act of the testator, and not for the purpose of proving the incompetency of the testator through the act itself, that the jury might judge from the act as an objective piece of evidence whether it was that of a man possessed of a sound and disposing mind or otherwise. It cannot be well said that Laird’s offer to show that nothing was said by Theriault applies to the second question; for the second question has no reference to Theriault; nor can it be that it was an offer to show that the testator said nothing against the appointment of a guardian; for the question in connection with which the offer was made called for the joint act of Theriault and the testator, and not for the act of the testator alone. Hence the only purpose of the second question must have been to show the character of the act of the testator as stated above. Besides, the answer of the witness shows that counsel for the contestant could not have asked the *61second question simply to prove that the testator said nothing. It is to be assumed that the witness was asked to testify to just what he did testify to, and that shows, unobjected to, that during the trial for the appointment of a guardian the testator made very loud talk, and this conduct is what the majority denominate, “the observance of proper decorum in the probate court.” I hardly think that any one of my Associates really meant to be understood as holding that very loud talk during the trial of a cause in a court of justice by one of the parties was the “proper decorum” that should there be observed, but I fear the holding has that appearance, and that the casual reader, not taking into consideration the witness’ further statement that after the trial the testator was calm, might so construe the holding, in view of the fact that that statement, being in the proponents’ favor,, would hardly justify a reversal. To me the answer of the witness described a man whose conduct was not that of a man with due appreciation of what was proper in the course of a trial in a court of justice. The fair interpretation of this testimony is that during the trial he was not “quiet and calm”, but was very noisy, and his conduct, tested by that of suitors generally, bears the interpretation of one who is incapable of controlling his impulses and was highly proper to be considered by the jury upon the question of mental capacity to make a will at the time the will in question was made. He was noisy when he should have been quiet, and the'fact that he was quiet after the case was closed has no significance whatever.
The objection which the majority say attaches to the second question was that there was nothing called for by the question inconsistent with full mental capacity. This objection rests upon the assumption that, to be admissible, the act of the testator must have been of a character tending to show incapacity only; but the general rule, as stated in the authorities hereinbefore cited, is that acts and declarations tending to show capacity as well as incapacity are admissible under like circumstances, and this is so general and universal that such an objection amounts to a general objection, raising no question, and might well be overruled by the court without incurring error.
(3) The error, if committed, was harmless, in view of the answer given. The majority base their holding upon the fact that the testator was calm and quiet after the hearing in the probate court had ended. That fact had a tendency, if any, to *62support the proponents’ claim rather than the claim of the contestant, and therefore benefited the proponents, and unless a misuse of it was afterwards made, which is not claimed in this case, they could not have been harmed by it.
Nor can I agree with my Associates that there was reversible error in receiving the answer of Judge Martin to the question: “Now, from what you heard him say there (referring to the same occasion) with reference to Ed. Deavitt’s office and this loud talk that you have testified to, basing your answer on that, what do you say as to whether he was of sound or unsound mind, basing your answer on what you have testified to here ? ’ ’ The witness had testified to loud talk, and that the testator could not locate Deavitt’s office, and the question asks for an answer based upon that. While the witness’ opinion based upon that statement may not have had much weight upon the minds of the jury, yet it was sufficient as a basis for the opinion, and the objection went to its weight rather than to its admissibility.
The majority rely, in a measure, upon a statement in their opinion that the witness stated that he could not tell what he heard the testator say with reference to Deavitt’s office nor the substance of it. I am unable to find in the record that the witness testified to just that. It is true that the witness said several times he could not tell the words the testaor said; but I can find no statement stronger than that. The witness did say that he could not tell where the testator did locate it, but that he could not locate it where the office in fact was. The fair construction of this evidence is in substance to the effect 'that the witness heard the testator locate the office in a place other than where in fact it was located. So construed, the basis of the error assigned by the majority fails. To sustain the judgment below, such a construction should be given to the testimony, and to do so does not require a resort to the technicalities of a plea in abatement, but only a fair interpretation.
For another reason the exception is without merit. The ground of the objection was simply that it was not proper. This raised no question of law-; for it cannot be said that in any view of the case apparent upon the record, it could not be admissible. The mere objection without the statement of any ground is equivalent to saying that the question is improper. No ground being stated, no valid exception is saved. State v. Pierce, 87 Vt. 144, 88 Atl. 740.
*63Neither can I agree with the majority that there was error in excluding the question asked the son of the testator on cross-examination, as follows: “Well, he was entitled to four years of that nine years you were running the farm, wasn’t he?” The question was a legal one, and for that reason was properly excluded; besides, the witness had answered that he was seventeen years old when the nine years began. It was therefore apparent that the testator was by law entitled to four years service of the witness included in the nine years mentioned in the excluded question, and nothing would have been added for the consideration of the jury by receiving the answer, and its exclusion did not harm the proponents.

I ivould affirm the judgment.